
Your accession, Sir, to the presidency of the forty-first session of the United Nations General Assembly is a source of pleasure and pride for Algeria - pleasure because it is a choice that rewards you for your qualities, experience and wisdom as an accomplished diplomat, which provide our Organization with good reason to expect our work to be accomplished successfully; and pride because in electing you this Assembly has paid a tribute to Bangladesh, a brother country that has found recognition in the United Nations and identifies with its ideals and values.
The Organization that has entrusted you with one of its most responsible posts and paid you the highest honor is aware of the difficulty of the present and the uncertainty of the future. Your mission is not an easy one; we are all aware of that. The tasks that have been given to you are difficult ones; we are clearly aware of that also. You will need our understanding, support and co-operation, and you can expect to receive them. You may be assured of mine and those of my country.
You have succeeded Ambassador Jaime de Piniss. in his brilliant career he has been a respected representative of his country and a far-sighted and dedicated servant of this Organization, to which he has given so much. I hope he will accept my congratulations on work wpII and successfully done and my cordial wishes for his health and happiness.
I am very happy to see the Secretary-General fully recovered and again at the helm of this Organization, which has a secure present and future because of the courage and self-sacrifice of men of goodwill like him, who share his devotion and enlightened convictions. I can testify that the Secretary-General, Mr. Perez de Cuellar, works not only for what the United Nations must be but also, and especially, for what it must be as a vision of the future order of the better world that is desired and expected. Against that historical background, we shall.
with him, be the builders of a new stage, and we shall also stand at his side as he strives to maintain the role of the United Nations today and expand it for the
benefit of the changing world it must serve.
A year ago the United Nations celebrated its fortieth anniversary. A few days ago, in Harare, the Movement of Non-Aligned Countries commemorated the twenty-fifth anniversary of its emergence in contemporary international relations. The United Nations and the Non-Aligned Movement share the same historical path. Their roads have frequently converged and their plans have always centered on oppression that must be abolished, peace for the world, and co-operation that must be established and developed between nations. The United Nations and the Non-Aligned Movement are advancing together patiently on the long road to freedom, peace and progress. Non-alignment is thus part and parcel of the whole range of values and ideals of the united Nations. It is completely committed to those values and to the collective work that must be done to ensure their triumph. The collective work that has not been completed is considered incomplete by the Non-Aligned Movement also. What has yet to be accomplished is an integral part of everything for which
the Non-Aligned Movement is still working.
A year ago here the United Nations and a few days ago in Harare the Non-Aligned Movement, in identical summaries, noted that the present world order is not the best possible one. The present order is in crisis. An order that is not prepared and has not the means to respond to the challenges of the latest outrages inflicted upon it by colonial or racial oppression is not the best order. An order that shows neither the imagination nor the capacity to conceive the security of those it protects except in terms of terror, which in turn generates all kinds of excesses, is not the best order. An order which, when it comes to the essential needs of our time - peace and development - can offer no alternative to this tragic
and frightening situation of an armaments race fed by $1,000 billion and a total indebtedness of another $1,000 billion, an order that, ironically, equates resources for destructive purposes with resources for constructive purposes is not the best order.
Finally, an order in which privileged wealth is paid for at the highest price by the deprivation of the greatest number is not the best order. Such an order is neither tolerable nor acceptable. It is an order of insecurity, instability and imbalance. It is an order of division and confrontation. It is not an order of law and equity. It is not an order which has a vision of mankind gathered together
in solidarity. This order must change.
The United Nations and the Non-Aligned Movement share this determination to seek change, because the present order has clearly demonstrated its inability to be the creator and guarantor of an authentic collective security system. Similarly, it has offered boundless testimony of its inability to create the conditions and to provide the means for growth and development for the benefit of all. In this order, the principles which we, for a long time, believed had been laid down once and for all and enshrined and, therefore, respected, are still unfulfilled. The sovereign equality of States is challenged even here. Recourse to force in any form whatsoever in the settlement of disputes is internationally prohibited yet, it is still looked upon with some favor. Interference or outside intervention in regional or national affairs is present and serious. The freedom of people and of States to choose their political, economic or social systems is still challenged.
At their meeting in Harare, the Heads of State and Government of the Non-Aligned Movement reaffirmed the validity and justice of the policy of non-alignment as well as the importance of its contribution to balance and stability in the present system of international relations while bearing in mind what is being done by its detractors. The Non-Aligned Movement follows an independent policy, a policy without military, political or strategic alliances, an autonomous policy in its initiatives and actions. Having decided on the measures taken and the measures yet to be taken, the Non-Aligned Movement is determined to come to grips with the great problems of our time and to deal with them.
In so doing, the Non-Aligned Movement has never considered, nor will it consider, itself as a fortress isolated from the affairs of the world, nor has it ever considered itself to be a simple observer merely taking note of developments.
Non-alignment has its position to take and its judgment to make wherever the freedom of people is challenged, where States are threatened or harmed in terms of what they have chosen to do for themselves, or where peace and international security are to be established, or where development is to be protected against the predatory dangers of others. Some wish to identify non-alignment with a false and antagonistic logic of alliances - to say what one believes to be the correct law is not alignment; to say what one believes to be justice, order and the best thing to do with regard to local or regional conflicts, tensions and global problems which the world faces, is not alignment either.
Non-alignment has never meant surrender,, silence or complacency, it is to the honor of non-alignment; it is its asset, its merit and its strength that it has never yielded to those temptations. This is especially true because it is difficult to succumb to the temptation to surrender, to be silent or to be complacent, given the present state of the world. No matter from what angle we look at the world, all we can see are increased signs of agony, danger and destitution.
Simply to note that the valuable resources of mankind are still being used to destroy rather than to build is in itself an eloquent summary of the situation. The spiraling arms race is growing more diversified, more sophisticated and developed. Neither the earth nor the sea lanes, nor outer space has been spared.
It is not the fault of the policy of non-alignment, which has ceaselessly and unrelentingly declared that all living space is the common heritage of mankind. Nor is it the fault of the policy of non-alignment that it has tried everything to draw attention to the stupidity of a situation where man prefers instruments of
death to satisfaction of the most essential unmet needs of mankind. If the common ideal is to be - and indeed is of a single, united, indivisible mankind, there should be no room for anything that threatens its survival. The nuclear age given over to military purposes is the greatest of the dangers looming over the future of the human species. No doctrine, strategy or goal can justify the existence or the improvement of such a nuclear age.
Today is the best time to want to curb the arms race. As limited and weak as
this approach may be, it is none the less a respectable approach. However, one must say again and again that there is no salvation for mankind without general and complete disarmament, conceived as an integral part of an authentic democratically organized and established collective security system. Belief in peripheral, selective systems of security have had their day, have shown their faults and have demonstrated their limits. The truth is that the new system of international security will be genuinely collective and democratic or there will not be a system at all. That is the only peace alternative, which is an absolutely essential condition for international relations to be fair, stable and sound.
The question of peace and security cannot be separated from the question of development. Indeed, each day the development crisis acquires new dimensions which point to insecurity and instability in today's world relations. In some areas this crisis takes the form of survival? in other areas it is the laborious, costly development efforts which are being challenged or compromised.
There are facts to be stated or restated in regard to that crisis. First, we should note that the crisis is structural in nature and global in impact. Indeed, the foundations and functioning of the current system of international economic relations are not adapted to current requirements for growth and development. The same is true of the central parameters of currency and finance, trade and raw materials. If we were to point to the most glaring signs of this inability to adapt, they would be indebtedness, the contraction of world trade and the acute stagnation in the raw material and commodities markets.
Secondly, the recovery that has been presented as a cure-all to the crisis has shown itself to be fragile, precarious and without lasting force. The same is true of the chain-reaction effect that it was thought could be attributed to that recovery.
Thirdly, the structural dysfunctioning of the current system of international economic relations, with its negative consequences for the developing world, is on the one hand destroying what has so laboriously been acquired on the other, including severe internal adjustments.
Fourthly, experiments attempted and carried out have, moreover, strongly proved the senselessness of any solution that separates growth from development. It has now become clear that there is no effective role to be played and no possible solution other than those that include growth and development as interconnected and interdependent elements. From this comes the necessity for a renewed North-South dialog sustained by the resolve of all and directed towards the achievement of all those global adjustments that the present crisis has shown to be so vital.
Fifthly and finally, in the context of the general development of international relations, the North-South gap, which is growing and deepening, is fraught with danger. The growth and deepening of that gap is not measured merely by quantitative size; the main concern should rather be qualitative in nature.
What will the configuration of international relations be tomorrow as the result of an evolution by which some people move towards the post-industrial revolution while others remain subjugated by pre-development? That question encompasses the major political dimension of the present world economic order and of the crisis it has brought about. Mankind is thus facing other choices, and there is only one that is valid - that of orderly and obstacle-free changes and transformations.
To say that the new international economic order is the necessary choice is not to sin by Utopianism or lack of realism. As the expression of a will and of an attempt to bridge the North-South gap, the new international economic order offers a path, which some still hesitate or refuse to take but which remains the only path assuring the stable and orderly development of world relations and leading to a universally shared prosperity.
The Movement of Non-Aligned Countries, which has the double misfortune of counting among its mergers peoples who are still under domination or oppression and regions caught up in conflict or tension, was obliged to make its voice heard so that what needs to be corrected will be corrected with all due respect to their purposes and principles and to those enshrined in the Charter of the United Nations.
This is the case in southern Africa, where apartheid still imposes its outrageous laws. But the pace of history is accelerating in southern Africa, and apartheid no longer has a future there. It is the collective responsibility of the international community to hasten the end of a system that has been branded a crime against humanity. To that end, there is no way other than that of global and mandatory sanctions, commensurate with such a crime.
For the national resistance movements - in South Africa under the leadership of the African National Congress of South Africa (ANC) and in Namibia under the leadership of the South West Africa People's Organization (SWAPO) - as well as for the front-line States, which have known acts of aggression and occupation, we must provide some small comfort to their just struggle.
The. same law of aggression, occupation and persistent spoliation applies to the Middle East and Palestine. There, there is injustice to be corrected and national rights to be restored. No lasting peace can be established without the Palestinian people, outside the Palestinian people and, a fortiori, against the Palestinian people. The national rights of the Palestinian people must be respected. That people has the inalienable right to an independent State in Palestine, its historic land. The occupied Arab territories, including Al Quds Al Sharif, must be vacated. Ravaged Lebanon must once again be able to live in a
climate of national understanding and unity and to enjoy its sovereignty and territorial integrity.
There can be no solution to the crisis in the Middle East other than a global
solution centering round the tragedy of the Palestinian people. For well known
historical reasons, the United Nations has a special responsibility in this respect.
An international conference under the auspices of the United Nations remains the sole framework that would be possible, feasible or credible. The Palestine Liberation Organization (PLO), the sole legitimate and authentic representative of the Palestinian people, must take its place and make its voice hear.
Not far from that region, the distressing conflict between Iraq and Iran is continuing and intensifying, to the detriment of the interests of the two fraternal peoples, and is threatening security and stability in that part of the world.
In the need for good neighborliness and for a responsible, clear and courageous identification of the true interests of the two countries we can find the resources to put an end to the state of conflict and hostilities and to open negotiations leading to a peaceful solution.*
In an identical approach and assessment the United Nations, the Organization of African Unity and, most recently, the Non-Aligned Movement, at its eighth summit meeting, described the conflict in Western Sahara as part of a decolonization process yet to be completed by the exercise of the right of the people of the territory to self-determination and independence.
In this regard the African peace plan, which has now become a universal plan, sets out the framework, the conditions and the means for a peaceful, negotiated settlement of the conflict. The principal political guidelines of this plan concern the appeal for direct negotiations between the two warring parties - in this case Morocco and the POLISARIO Front - direct negotiations between those parties on the conditions for a cease-fire and for a referendum on self-determination and the requirement that that referendum be free from any administrative or military constraints.
Within the framework of the political guidelines which the Assembly laid down at its previous session, the outgoing Chairman of the Organization of African Unity and the Secretary-General of the United Nations have striven to carry out their mission of peace. My country salutes their goodwill and persistence, and congratulates them on what they have achieved. Similarly, my country will encourage the mission of good offices in everything it may do, so that Western Sahara, too, may see the cause of freedom triumph.
If that cause is to find its final expression and its ultimate satisfaction in a referendum on self-determination, that referendum must be orderly and genuine. A referendum ca self-determination whose primary purpose is to confirm and codify a fait accompli is not a true referendum. A referendum on self-determination carried out and sanctioned by the occupying force is not a referendum. A referendum on
self-determination which confines the Organization of African Unity and the United Nations to a declamatory role is not a referendum.
The referendum on self-determination proposed and decided upon now by the international community as a whole is something quite different. It is precisely that kind of referendum which must prevail, in the name of justice, law and peace in the Maghreb.
In this matter it is precisely the building of a unified Great Maghred that is at stake: the area as a whole is an important geostrategic zone. Therefore, we do not doubt that it is the object of ambition and greed. Algeria has no alternative but to work for a unified, stable, secure and non-aligned Great Maghred.
The ill-conceived initiative in introducing the aggressive, destabilizing Zionist factor does serious harm to this worth-while enterprise, which has brought together all people of goodwill in the region.
In my country we venture to believe that the course of unification of the Maghreb is irreversible. No obstacles, whatever their variety, nature or form, can stop it.
Resort to force has caused a brutal outburst in the Mediterranean, filling that region to overflowing with crisis and tension. The acts of aggression committed there are inadmissible and intolerable and must be condemned. That aggression damages the collective enterprise of the coastal non-aligned countries, which have set for themselves the noble goal of making the Mediterranean Sea a zone of peace and co-operation. However, those countries find in the acts of force carried out new testimony to the need for all the things they have proclaimed and what they are working for - that is, to free the Mediterranean from the conditions of war imposed upon it and to restore to it the peaceful status of a place of friendliness, meeting and enjoyment.
Central America is the subject of this same logic of force and its effects. The rights of peoples and States and international legality have not been observed and respected. The peoples and States of the region must be able to live in harmony among themselves and with others, free from unjustifiable foreign intervention. The Contadora Group still enjoys our confidence and support.
The United Nations is experiencing a decisive crisis in its history. It is our common responsibility to understand correctly the facts of that crisis in order to deal with it in the best interests of our Organization. In this context I reaffirm my country's faith in the United Nations and, further, our overriding obligation to protect the Organization. The United Nations must be maintained, preserved and protected. International relations without the United Nations not only are inconceivable, but would be dangerous. The United Nations is the order of dialog and co-operation; to harm it is, directly or indirectly, to harm the order of dialog and co-operation itself. Finally, the United Nations is the most promising augury for the world of tomorrow. If it is challenged or weakened, that long-desired better world will be compromised.
It is our shared goal to ensure that the United Nations becomes more efficient, effective and influential in the conduct of world affairs. If this means the rationalization of structures, better use of available institutions, the elimination of unnecessary expenditure and the abolition of overlapping of functions and duplication, no one will object.
On the other hand, if all it means is challenge multilateralism and the central role therein of the United Nations, there will be reason to question the implications of such a fatal cycle. None of us will benefit if that happens; we shall all be the losers.





